Citation Nr: 1002512	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  05-23 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for lumbrosacral strain, 
claimed as back injury, chronic pain.


REPRESENTATION

Appellant represented by:  Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to September 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefit sought on 
appeal.  The Board notes that after the Veteran's relocation, 
he perfected his appeal within the jurisdiction of the Los 
Angeles, California, RO, hence the caption on the title page.  
The Board also notes that by way of an April 2008 statement, 
the Veteran has informed the Board that he has relocated to 
the area served by the Portland, Oregon, RO.  

In March 2008 this matter came before the Board, which 
ordered a remand for additional development, specifically for 
an examination.  In August 2009 this matter came before the 
Board again, which ordered a remand in order to provide the 
Veteran's service organization representative an opportunity 
to review the claim file and submit a Statement of Accredited 
Representation in Appealed Case.  Such a statement was 
submitted in November 2009.  The remand orders have been 
substantially complied with and the claim is ready for Board 
review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2009 the Veteran submitted a statement, which does 
not refer directly to the lumbosacral strain condition on 
appeal.  The Board directs the attention of the RO to this 
statement, regarding any claim expressed by the Veteran, for 
appropriate processing.    


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the Veteran had a pre-existing low back disability upon 
enlistment into service.   

2.  The competent evidence of record does not demonstrate 
that the current back disability is causally related to 
active service.



CONCLUSION OF LAW

A lumbosacral spine disorder, claimed as back injury and 
chronic pain, was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2009); see Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Independent medical evidence is needed to support 
a finding that the pre-existing disorder increased in 
severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Regarding service connection on an incurrence basis, for the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

A review of the Veteran's service treatment records finds a 
February 1974 enlistment Report of Medical Examination.  The 
clinical evaluation found spine, other musculoskeletal, to be 
clinically normal.  The examiner did not list any medical 
defects in the comment section.  On the February 1974 Report 
of Medical History, the Veteran described the state of his 
present health as excellent.  Regarding individual 
conditions, the Veteran indicated in the positive that he has 
had cramps in his legs and has had car sickness.  The 
question about recurrent back pain was checked in the 
negative.  The section for the examiner's notes indicated the 
Veteran experienced cramps with exercise, "otherwise 
healthy." 
 
The Veteran's DD-214 indicated he entered active duty on June 
10, 1974. 

The treatment records contain a June 21, 1974 complaint 
regarding the back.  The examiner noted that the Veteran 
reported that he had a "curved spine" and had had problems 
prior to service.  The Veteran was referred to physical 
therapy.  Dated on the same day, the physical therapy (PT) 
record indicated that the Veteran stated he had seen a 
chiropractor prior to service who had diagnosed curvature of 
the lumbo-sacral spine and that the curvature was wearing on 
a disc.  The present episode of back pain had begun June 20th 
following low crawl training.   An x-ray study had indicated 
"spondylo" (medical symbol for "without") "lysthisis" at 
L5.  The Veteran was instructed in back exercises and 
referred to the orthopedic clinic that day.  The request 
indicated the Veteran wanted to stay in service but had LBP 
(low back pain).  The June 26, 1974 entry from the orthopedic 
clinic indicated the Veteran stated he was having no problems 
"at all" with his back.  The examiner noted the Veteran had 
excellent form.  The Veteran requested full duty.  The 
Veteran was advised if he had any more trouble he should seek 
a change in his MOS.  A June 26, 1974 physical profile record 
indicated he was "well", no defects, and was medically 
qualified for full duty.  There were no entries for medical 
treatment in July 1974.  An August 9, 1974 treatment record 
from the orthopedic clinic contained only the diagnosis of 
spondylolysis at L5, bilateral, and recommended a non-
infantry MOS.   A physical profile record dated the same day 
in August 1974 indicated the Veteran was medically qualified 
for limited duty and that there was a defect at L5, 
spondylolysis.  The condition was considered permanent and 
the examiner recommended a non-infantry MOS.  A Report of 
Medical Examination dated August 13, 1974, found the Veteran 
qualified for separation, noting the defect of spondylolysis 
at L5.  The Veteran's DD-214 indicated his separation from 
service was effective September 20, 1974.

The Veteran submitted the name of Dr. D. from whom the 
Veteran sought treatment for his back from approximately 1980 
to 1984; however the Veteran stated the doctor was long 
retired and he had no current address.  See November 2002 
statement.  The Veteran also gave the name of another 
practitioner, Dr. Dr., and dated the back pain treatment from 
1990 to 1991; however there was no response to the request 
for records from that practice's address. 

The record contains the documents accompanying a 1995 Social 
Security disability determination.  Considered were the 
handwritten treatment records that refer to pain and other 
disabilities of the Veteran from another private physician, 
Dr. Al.  A July 1993 entry noted the Veteran lifted weights 
twice a week at home and walked, and a March 1994 treatment 
entry noted the Veteran attended yoga classes.  Another 
document was a February 1994 summary report of a complete 
psychiatric and limited neurological evaluation.  The 
examiner who conducted this February 1994 evaluation noted 
the Veteran described walking in his free time.  After an 
objective examination of the Veteran's back, the examiner 
noted there was no tenderness to palpation in the midline or 
paraspinal areas and straight leg raising was negative.  The 
Veteran's gait was normal as was heal and toe walking.  The 
examiner made no diagnosis regarding the Veteran's back.  A 
November 1994 physical examination noted the Veteran's 
complaint of bilateral knee pain and the Veteran's 1992 
motorcycle accident which resulted in a shoulder dislocation.  
The brief mention of the Veteran's low back pain included 
only that the Veteran had not received any form of physical 
therapy other than chiropractic manipulation for his low 
back.  The objective examination for this November 1994 
evaluation found evidence of paraspinous muscle spasm on the 
right side more so than the left from mid back to low back 
and that the Veteran had diffuse tenderness on palpation of 
the muscle area, though there was no evidence of any trigger 
point.  This examiner gave the assessment of the Veteran's 
low back pain as bearing evidence of a muscle spasm in the 
mid and lower back on the left side, which the examiner 
thought could have been secondary to poor posture and poor 
gait, due to favoring the left knee.  The examiner 
recommended the low back pain be alleviated by local heat, 
stretching and extremity exercises.   

The Veteran's September 1995 Social Security Administration 
determination of disability awarded him disability benefits 
for polysubstance addiction, as a primary diagnosis, and for 
knee injury, as a secondary diagnosis.  This determination 
listed those impairments the Social Security Administration 
considered severe according to its own regulations.  This 
list included low back pain with muscle spasms, among other 
physical disabilities.  The determination makes no mention of 
the Veteran's military service.  

Also of record is a (Social Security) Disability Report form 
completed by the Veteran in June 1996, in which the Veteran 
stated he was born with a spinal condition that was causing 
him pain.  A different August 1996 evaluation also included 
an objective examination of the Veteran's back.  Again his 
gait was normal, straight leg raising was negative and the 
range of motion was grossly intact.  An August 1996 
lumbosacral spine x-ray study found no evidence of 
compression or other fracture.  The pedicles were intact and 
intervertebral disc space was not significantly compromised.  
The impression was of no abnormality demonstrated.

The Veteran listed a third physician, Dr. A, as providing 
treatment for back pain from 1997 to 1998; however that 
practitioner's office indicated any such records would have 
been destroyed by the date of the RO's request.  See November 
2002 statement.

The Veteran submitted his claim for back injury and chronic 
pain in June 2002 and in January 2003 he was afforded a VA 
general medical examination.  The examiner noted the 
subjective complaint of backaches for about 20 years.  The 
Veteran could not remember the injury.  The pain was constant 
and the Veteran denied taking any medication.  Upon objective 
examination, the Veteran's gait was normal and posture 
upright.  A lumbar spine x-ray study found no significant 
bony abnormality.  The examiner gave the diagnosis of 
lumbosacral strain.  

The Veteran also named a Dr. B who treated him in Hawaii; 
however the Board finds these 2002 through 2003 treatment 
records pertaining entirely to the Veteran's mental health 
and containing only scattered references to his experiencing 
back pain, though prescriptions for medication were renewed 
continuously.

The record contains VA treatment records from an assortment 
of VA facilities; however the earliest treatment entry was in 
February 2003 at the Honolulu VAMC.  A March 2003 evaluation 
at a different VA facility noted his complaint of back pain 
and found his back had a full range of motion.  An October 
2003 lumbar spine x-ray study found a mild scoliosis concave 
to the left, pedicles intact, a unilateral pars defect on the 
left at L5, posterior apophyseal joint narrowing, 
particularly at L4-5, and mild disc space narrowing 
throughout.  The January 2004 domiciliary discharge summary 
from an Arizona VA facility listed as a final diagnosis 
simply chronic low back pain.  A January 2004 MRI study of 
the lumbar spine found L3-4 and L5-S1 disk desiccation with 
annular tears, no central source of bilateral lower extremity 
radiculopathy identified, and negative for spondylolysis.  A 
July 2005 VA physical therapy evaluation at still another VA 
facility noted the Veteran's complaint of over 30 years of 
low back pain and of degenerative disc disease.  The Veteran 
described more pain on left than right, about the level of 
his belt.  The therapist noted his gait was within normal 
limits and he did not use an assistive device.  The 
assessment was of mechanical low back pain related to poor 
conditioning. 

In February 2009 the Veteran was afforded a VA examination.  
The VA examiner reviewed the claims file and the Veteran's 
chart and referred to both extensively in his report.  The 
Veteran's description of the injury was that he had fallen 30 
feet during basic training.  The Veteran referred to the 
motorcycle accident that injured his shoulder, though he 
dated that in 1999.  

The Veteran reported that his mother had taken him to a 
chiropractor, who was a relative, for back adjustments before 
he had entered the service, though he could not recall the 
problem.  Following his separation, his low back pain 
remained continuous, though he described playing sports and 
remaining employed until the mid 1990's.  As of the time of 
the February 2009 examination, the Veteran stated he had not 
been receiving chiropractic or physical therapy for his back, 
though he continued to receive medical treatment.  Upon 
objective examination the examiner noted the Veteran was 
limited by pain.  The impression, following an x-ray study, 
was of chronic back strain with degenerative joint disease 
and degenerative disc disease of the spine, which were mild.   

The VA examiner noted the Veteran had age-related 
degenerative changes in the imaging studies and that there 
was no evidence of motor or sensory compromise or 
radiculopathy.  The Veteran had mechanical back pain and 
deconditioning.  The diagnosis of spondylolysis made in-
service could not be substantiated, as spondylolysis had not 
been shown on subsequent x-ray or MRI studies.  As a result, 
the examiner opined it was less likely than not that the 
Veteran had spondylolysis in service.  To this examiner the 
Veteran reported back strain in-service.  The examiner noted 
the service treatment records reported his pain began after a 
low back crawl and that there was no record to substantiate a 
traumatic injury from a 30 foot fall.  The examiner also 
noted a number of years for which there were no treatment 
records of any kind, from when the Veteran left the service 
until the mid-1990's.  Based upon this evidence, the examiner 
reasoned that it would be speculation on his part to 
determine if the Veteran's military service caused additional 
symptoms in his back beyond what was apparent upon 
examination, specifically the age-related degenerative 
changes and deconditioning.  

The Veteran claims his current lumbosacral disability and 
chronic pain resulted from his military service.  See Veteran 
statement, March 2005.  

As discussed above, the Veteran's enlistment Report of 
Physical Examination and Report of Medical History reported 
no defects.  Because a low back disability was not detected 
during the Veteran's enlistment examination, the Veteran is 
presumed to have been sound at the time of enlistment.  

Because the Veteran is presumed to have been sound at 
enlistment, the Board must next determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), there is clear and 
unmistakable evidence that a low back or lumbosacral 
disability pre-existed service.  As discussed above, the 
service treatment records show that examination of the 
Veteran's lumbosacral spine was normal upon enlistment 
examination.  The Veteran described his health as excellent 
prior to service.  Statements by the Veteran, later, to in-
service medical examiners that he had had back problems prior 
to service and had seen a chiropractor do not constitute 
clear and convincing evidence of a pre-existing disability.  
The Board finds that there is no clear and unmistakable 
evidence that a lumbosacral disability pre-existed service.  
Thus, the Veteran's claim of entitlement to service 
connection based on the theory of in-service incurrence is 
addressed below. 

The probative and persuasive evidence of record weighs 
against the claim for service connection as a result of in-
service injury.  

The Board notes that nearly 20 years passed between the 
Veteran's discharge from service (1974) and the first record 
of any evaluation of the lumbosacral spine in 1994.  As 
discussed above, the documents included with the Social 
Security disability determination included a February 1994 
physical evaluation that reached no diagnosis for the low 
back at all.  The November 1994 physical evaluation noted the 
Veteran's low back pain, his 1992 motorcycle accident, and 
his complaint of bilateral knee pain.  This November 1994 
evaluation concluded with the assessment that the Veteran's 
low back pain was the result of a muscle spasm secondary to 
poor posture and poor gait.  The earliest post-service 
lumbosacral x-ray study of record was conducted in August 
1996, nearly 22 years after service, and it found no evidence 
of compression or fracture and it concluded with the 
impression of no abnormality.  Nearly eight years later, a VA 
MRI study conducted in January 2004 found no evidence of 
spondylolysis and the diagnosis following the February 2009 
VA examination was mild degenerative joint disease and mild 
degenerative disc disease.        

The Veteran has submitted no medical evidence that credibly 
suggests his current disability was caused by or is linked to 
the in-service complaint of back pain following a low crawl 
training exercise.  Indeed the only medical opinion regarding 
etiology is a negative one.  

The Board finds the February 2009 VA examination legally 
sufficient and the opinion regarding etiology credible and 
probative.  The examiner conducted an extensive review of the 
claims file and cited from the records in his report.  He 
noted the Veteran's subjective complaints as well as the 
objective information from the physical examination of the 
Veteran and the information from the medical records 
themselves.  The examiner noted that the Veteran's in-service 
injury appears to have been back strain, as the finding of 
spondylolysis was not confirmed on any subsequent x-ray or 
MRI study conducted in the nearly 30 years following the 
Veteran's separation from service.  Further, contemporary 
records describe the injury as occurring during a low crawl 
exercise and there is no mention of a thirty foot fall.  The 
VA examiner could not link the 1974 low back crawl back 
strain to the Veteran's current disability of degenerative 
disc and joint disease.  The Board finds that the February 
2009 VA opinion is highly probative because the medical 
opinion was based upon physical examination of the Veteran, a 
review of the claims file, and consideration of the Veteran's 
medical history.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).   

The Board acknowledges that the Veteran is competent to 
discuss his current pain and other experienced symptoms. See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, a review of the 
record reveals that the statements provided by the Veteran 
are inconsistent and contradict the objective reliable facts 
contained within the record.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (Board may reject such statements of the 
Veteran if rebutted by the overall weight of the evidence).  
Moreover, the absence of documented complaints or treatment 
for twenty years following military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.  

A significant lapse in time between service and post-service 
medical treatment may be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred or aggravated in service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
earliest low back evaluation of record is dated 1994, nearly 
20 years after service and the first low back x-ray was 
conducted in 1996, nearly 22 years after service.  Further, 
the Board notes that even if medical records were obtained 
from Dr. D, a practitioner named by the Veteran as providing 
treatment for his back pain in 1980 through 1986, that 
treatment came nearly 6 years after the in-service low crawl 
training exercise and the Veteran's separation from service.  

The Board acknowledges that the Veteran believes that his 
lumbosacral spine disability either was caused or was 
aggravated in service.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical matters.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that 
a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  The Board does not find that this 
Veteran, a lay person, is competent to diagnosis the source 
of low back pain.  

In conclusion, the competent evidence of record does not show 
that the Veteran had a low back disability that pre-existed 
service; upon enlistment into service, his low back was 
clinically normal.  The competent evidence does not establish 
a link between the Veteran's current lumbosacral spine 
disability and any in-service occurrence.  Under these 
circumstances, a grant of service connection is not 
warranted, and the claim is denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  
 
The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in September 2002 and September 
2003, before the initial original adjudication of the claim.  
The letter notified the Veteran of what information and 
evidence must be submitted to substantiate claims for service 
connection, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  March 2006 and April 2008 letters 
provided the Veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection and his claim was readjudicated in the 
November 2006 and June 2009 supplemental statements of the 
case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
In any event, because service connection for lumbosacral 
strain, claimed as back injury and chronic pain, is denied, 
any questions regarding a disability rating and effective 
date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The Veteran was afforded VA examinations in January 
2003 and February 2009 to determine the nature and etiology 
of the lumbosacral strain, claimed as back injury.  

As referred to above, this appeal was subject to a remand for 
further development in March 2008.  Part of the remand order 
sought any additional treatment records not already part of 
the record.  The Board notes that both the April 2008 and 
December 2008 letters from AMC to the Veteran requested that 
he inform AMC whether he was receiving continuous treatment.  
The Board notes the Veteran did not respond.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 





ORDER

Entitlement to service connection for a lumbosacral spine 
disorder, claimed as back injury and chronic pain, is not 
warranted, and the appeal is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


